UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6588


GEORGE PAUL LAROQUE,

                  Plaintiff – Appellant,

             v.

THEODIS BECK;     JAMES   E.   LANGSTON;   THEODORE   WALKER;   HEIDI
GALETSCHRY,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:09-ct-03025-H)


Submitted:    June 18, 2009                    Decided:    June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Paul LaRoque, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              George Paul LaRoque appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find

that   this    appeal   is   frivolous.     Accordingly,     we    dismiss   the

appeal for the reasons stated by the district court.                LaRoque v.

Beck, No. 5:09-ct-03025-H (E.D.N.C. Mar. 3, 2009).                 We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the   materials   before   the    court    and

argument would not aid the decisional process.

                                                                     DISMISSED




                                        2